In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 15-304V
                                           (Not to be Published)

*************************
MELISSA INTINI, as Natural Guardian   *
and Legal Representative of her Minor *
Daughter, V.M.I.,                     *                            Special Master Corcoran
                                      *
                     Petitioner,      *                            Filed: December 21, 2016
                                      *
             v.                       *                            Decision; Attorney’s Fees and Costs.
                                      *
                                      *
SECRETARY OF HEALTH AND               *
HUMAN SERVICES,                       *
                                      *
                     Respondent.      *
                                      *
*************************

Nancy R. Meyers, Ward Black Law, Greensboro, NC, for Petitioner.

Ann D. Martin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             ATTORNEY’S FEES AND COSTS DECISION1

       On March 25, 2015, Melissa Intini, on behalf of her minor daughter, V.M.I., filed a petition
seeking compensation under the National Vaccine Injury Compensation Program (“Vaccine
Program”).2 Petitioner alleged that V.M.I. suffered from chronic urticaria as a result of her April
6, 2012, receipt of the inactivated poliovirus (“IPV”) and/or Diphtheria-Tetanus-acellular Pertussis
(“DTaP”) vaccinations. See Petition at 1 (ECF No. 1). The parties were able to reach an informal

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
settlement agreement and requested issuance of a “15-Week” Order, which I issued on May 10,
2016. ECF No. 23. The parties then filed their stipulation for an award of damages on August 23,
2016 (ECF No. 27), and I adopted the stipulation as my decision granting damages on August 26,
2016. ECF No. 28.

        Petitioner has now filed a motion for final attorney’s fees and costs, dated December 19,
2016. See ECF No. 32. Petitioner requests reimbursement of attorney’s fees and costs in the
combined amount of $17,046.95, representing $16,575.00 in attorney’s fees and $471.95 in costs.
Id. at 1. In addition, and in compliance with General Order No. 9, Petitioner represents that she
incurred no litigation-related expenses in conjunction with this proceeding. ECF No. 32-3. On
December 20, 2016, Respondent filed a brief reacting to Petitioner’s request, and formally
represented that she does not object to the overall sum requested. ECF No. 33.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $17,046.95 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Nancy R. Meyers, Esq. Payment of this amount represents all attorney’s fees
and costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2